                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

              Plaintiff,

       v.                                                 Case No. 18-CR-130

BRET NAGGS, MARK WOGSLAND,
and PETER ARMBRUSTER,

              Defendants.


             DEFENDANT NAGGS’S REPLY IN FURTHER SUPPORT OF
                          MOTION TO COMPEL


       Defendant Bret Naggs, by his undersigned counsel, hereby fully adopts and joins the Reply

Brief submitted by co-defendant Mark Wogsland. No other brief will be filed.

       Respectfully submitted this 18th day of December, 2019.

                                                   /s/ Michelle L. Jacobs
                                                   Michelle L. Jacobs, SBN 1021706
                                                   Steven M. Biskupic, SBN 1018217
                                                   Vanessa K. Eisenmann, SBN 1084012
                                                   Biskupic & Jacobs, S.C.
                                                   1045 W. Glen Oaks Lane, Suite 106
                                                   Mequon, WI 53092
                                                   Telephone: (262) 241-0033
                                                   Fax: (866) 700-7640
                                                   E-mail: mjacobs@biskupicjacobs.com

                                                   Attorneys for Defendant Bret Naggs
